DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Francis et al. (US 2008/0210682A1).
Francis discloses in reference to claim:

1.  An electrically traced tubing bundle 30 having a near end A and a remote end B, the tubing bundle comprising at least one tube , an electric heating element extending generally parallel to the at least one tube 68-70, insulation 54 encasing the at least one tube and the electric heating element, and a jacket 88 surrounding the insulation, the heating element, and the at least one tube, the tubing bundle further comprising a discontinuity X in the heating element intermediate the ends of the tubing bundle, the 
 
    PNG
    media_image1.png
    581
    1001
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1017
    958
    media_image2.png
    Greyscale


 
4.  The tubing bundle of claim 1 wherein the heating element includes a lead 42 extending out of the near end A of the tubing bundle. 
 
5.  The tubing bundle of claim 4 wherein the lead and a near end of the power extension supply are connected to a single electric source in a junction box 24 . 
 

7.  The tubing bundle of claim 1 wherein the heating element is chosen from the group consisting of self-regulating heaters, power limiting heaters, and constant power density heaters. 
 
10.  A method of extending the operational length of an electrically traced tubing bundle 30 fed from an electrical source 12 at a near end A of the tubing bundle, the method comprising heating an extension of the tubing bundle with a heater 34/36  fed by a power extension supply 42/44 electrically connected to the electrical source 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 


Claims 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis et al. (US 2008/0210682A1) in view of Midgely et al. (US 4659913).
	Francis discloses the claimed invention except in reference to claim:
8.  The tubing bundle of claim 1 wherein at least one of the near portion of the heating element and the far portion of the heating element has a length of at least one hundred feet. 
 
9.  The tubing bundle of claim 1 wherein both the near portion of the heating element and the far portion of the heating element have an individual length of at least ten feet. 
	Note Francis discloses the invention relates to electric trace tube bundles and more 
particularly to such tube bundles having a long length.  Francis does not specifically disclose the actual length in measurement of feet.  It is generally accepted that scaling up or down of an element which merely requires a change in size (length) is within the ordinary skill in the art. 
	Midgely discloses a similar heating device wherein specifically the heater was cut into sections which were, successively, 10, 150, 10, 150 and 10 feet long.
	One of skill in the art would find it obvious from the teachings of both Francis and Midgely to make the heater of Francis such that the “long” length envisioned by Francis measure ten to 150 feet in length as these lengths are known in the art as evidenced by Midgely. 
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis et al. (US 2008/0210682A1).
	Francis discloses the claimed invention except in reference to claim:


	Francis discloses the power extension runs within the jacket, however, rearranging the power extension to run outside the jacket amounts to a rearrangement of parts and it has been held that a mere rearrangement of parts involves only routine skill in the art.  One would be motivated to provide the power extension on the outside of the jacket to make access to the power extension easier for purposes of maintenance. 
	
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis et al. (US 2008/0210682A1) 
	Francis discloses the claimed invention except in reference to claim:

6.  The tubing bundle of claim 5 wherein a single power controller controls electric power fed to the near portion and the remote portion of the electric heating element. 
	Francis discloses that the heaters 34 and 36 are controlled to a constant temperature, however does not explicitly disclose that a single controller is employed for such control.  However, the use of a single controller would be obvious to one of skill in the art at least under KSR rationale A above. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOR S. CAMPBELL
Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761